Title: To Thomas Jefferson from John Jay, 15 April 1785
From: Jay, John
To: Jefferson, Thomas



Dear Sir
Office for foreign Affairs 15th. April 1785

Mr. Randall who sailed in the last french Packet was charged with Dispatches for you, and our other Ministers. Among them were your Commission &ca. to succeed Doctr. Franklin at the Court of Versailles.
The probability of your now being in England renders it less necessary and perhaps expedient, that I should not go into minute Details especially as this Letter would in that Case doubtless pass to you through the british Post Office.
I enclose a “State of the Duties payable by Vessels of the United States in the Ports of Marseilles, Bayonne, L’Orient and Dunkirk.” You may find it useful on several Occasions.
Two of the Commissioners lately appointed for the Treasury, Vizt. Mr. Osgood, and Mr. Walter Livingston, have accepted and proceeded to Business. The third Vizt. Mr. Gervais of South Carolina, having declined, another will soon be elected to supply his Place, so that we may hope soon to see the Affairs of that Department again arranged and regulated. 

The making adequate Provision for our Debts, and other Exigencies of Government, has been too long delayed and still meets with Obstacles. An Opinion of the Necessity of it however gains ground, and I flatter myself will eventually become general and operative. I have the Honor to be &ca.,

John Jay

